Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed on 05/04/2021 in response to the Office Action of 03/04/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 47-71, drawn to a therapeutic method wherein an antibody-drug conjugate and an immune checkpoint inhibitor are administered in combination and the antibody-drug conjugate is an antibody-drug conjugate in which a drug-linker represented by Formula 4.
	Additionally, Applicant has elected anti-HER2 antibody as species of antibody, anti-PD-1 antibody as species of immune checkpoint inhibitor, breast cancer as species of cancer.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 47-92 are pending in the application. Claims 57-58, 63 and 72-92 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2021.

4.	Claims 47-56, 59-62 and 64-71 are currently under prosecution.

Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 47-56, 59-62 and 64-71 are rejected under 35 U.S.C. 103 as being unpatentable over Naito, et al. (WO 2015115091, published on August 6, 2015, IDS) evidenced by Naito, et al. (US 20160333112, hereafter Naito-2) as English translation, and in view of Stagg et al. (PNAS, April 2011, 108(17): 7142-7147, IDS).
	Claims 47-56, 59-62 and 64-71 are herein drawn to a therapeutic method wherein an antibody-drug conjugate and an immune checkpoint inhibitor are administered in combination to a subject in need thereof, and the antibody-drug conjugate is an antibody-drug conjugate in which a drug-linker represented by Formula 4, wherein the antibody in the antibody-drug conjugate is an anti-HER2 antibody.
	Naito, et al. teach treating breast cancer in a subject comprising administering an antibody-drug conjugate (8), (27), (29), (30), or (50) to the subject; see entire document, e.g. Evaluation Examples 1-2, 4 and 8 of Naito-2. The antibody-drug conjugate (8), (27), 
	SEQ ID NOs: 1-2 of Naito, et al. are 100% identical with the instant claimed SEQ ID NOs: 1-2; see below sequence alignments 1.
	Naito, et al. do not teach an immune checkpoint inhibitor.
	However, this deficiency is remedied by Stagg et al.
	Stagg et al. teach that HER2/ErbB-2 antibodies such as trastuzumab have become the mainstay of tumor treatment in HER2-positive breast cancer (see entire document, e.g. page 7142, left column, lines 1-7); that the antitumor activity of an
HER2 antibody requires an antitumor immune effect by cells such as INF-γ-producing CD8+ cells, NK cells, and dendritic cells (abstract; page 7143, left column, line 4
to right column, line 31); that a combination of a PD-1 antibody, which activates an antitumor immune effect, an HER2 antibody exhibits a synergistic tumor growth inhibiting effect (page 7145, right column, lines 14-31; fig. 4C).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat breast cancer in a subject comprising administering a combination of trastuzumab-drug conjugate and anti-PD-1 antibody to the subject. One would have been motivated to do so because Naito, et al. teach treating breast cancer in a subject comprising administering trastuzumab-drug conjugate to the subject; Stagg et al. teach that the antitumor activity of an HER2 antibody requires an antitumor immune effect by cells such as INF-γ-producing CD8+ cells, NK cells, and dendritic cells, a combination of an anti-PD-1 antibody (which activates an antitumor immune effect) and an HER2 antibody exhibits a synergistic tumor growth inhibiting effect. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat breast cancer in a subject comprising administering a combination of trastuzumab-drug conjugate and anti-PD-1 antibody to the subject, because a combination of an anti-PD-1 antibody (which .

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 47-56, 59-62 and 64-71 are herein drawn to a therapeutic method wherein an antibody-drug conjugate and an immune checkpoint inhibitor are administered in combination to a subject in need thereof, and the antibody-drug conjugate is an antibody-drug conjugate in which a drug-linker represented by Formula 4, wherein the antibody in the antibody-drug conjugate is an anti-HER2 antibody.
Claims 1-12 of copending Application No. 16/130615 are drawn to a method of treating cancer that expresses HER2 in an individual comprising administering to an individual with cancer that expresses HER2 a drug containing anti-HER2 antibody-drug conjugate or a salt thereof.
SEQ ID NOs: 1-2 of 16/130615 are 100% identical with the instant claimed SEQ ID NOs: 1-2; see below sequence alignments 2.
Claims of copending Application No. 16/130615 do not teach an immune checkpoint inhibitor.
	However, this deficiency is remedied by Stagg et al.
	Stagg et al. teach that HER2/ErbB-2 antibodies such as trastuzumab have become the mainstay of tumor treatment in HER2-positive breast cancer (see entire document, e.g. page 7142, left column, lines 1-7); that the antitumor activity of an
HER2 antibody requires an antitumor immune effect by cells such as INF-γ-producing CD8+ cells, NK cells, and dendritic cells (abstract; page 7143, left column, line 4
to right column, line 31); that a combination of a PD-1 antibody, which activates an antitumor immune effect, an HER2 antibody exhibits a synergistic tumor growth inhibiting effect (page 7145, right column, lines 14-31; fig. 4C).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat breast cancer in a subject comprising administering a combination of anti-HER2 antibody-drug conjugate and anti-PD-1 antibody to the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

12.	Claims 47-56, 59-62 and 64-71 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 17/264,250 in view of Stagg et al. (PNAS, April 2011, 108(17): 7142-7147, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 47-56, 59-62 and 64-71 are herein drawn to a therapeutic method wherein an antibody-drug conjugate and an immune checkpoint inhibitor are administered in combination to a subject in need thereof, and the antibody-drug conjugate is an antibody-drug conjugate in which a drug-linker represented by Formula 4, wherein the antibody in the antibody-drug conjugate is an anti-HER2 antibody.
Claims 1-31 of copending Application No. 17/264,250 are drawn to a method of treating a metastatic brain tumor comprising, administering to a subject with a metastatic brain tumor an antibody-drug conjugate comprising a drug-linker conjugated 
Claims of copending Application No. 17/264,250 do not teach an immune checkpoint inhibitor.
	However, this deficiency is remedied by Stagg et al.
	Stagg et al. teach that HER2/ErbB-2 antibodies such as trastuzumab have become the mainstay of tumor treatment in HER2-positive breast cancer (see entire document, e.g. page 7142, left column, lines 1-7); that the antitumor activity of an
HER2 antibody requires an antitumor immune effect by cells such as INF-γ-producing CD8+ cells, NK cells, and dendritic cells (abstract; page 7143, left column, line 4
to right column, line 31); that a combination of a PD-1 antibody, which activates an antitumor immune effect, an HER2 antibody exhibits a synergistic tumor growth inhibiting effect (page 7145, right column, lines 14-31; fig. 4C).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat breast cancer in a subject comprising administering a combination of anti-HER2 antibody-drug conjugate and anti-PD-1 antibody to the subject. One would have been motivated to do so because claims of copending Application No. 17/264,250 are drawn to a method of treating a metastatic brain tumor comprising, administering to a subject with a metastatic brain tumor an antibody-drug conjugate comprising a drug-linker conjugated to an antibody via a thioether bond, wherein the antibody in the antibody-drug conjugate is an anti-HER2 antibody; Stagg et al. teach that the antitumor activity of an HER2 antibody requires an antitumor immune effect by cells such as INF-γ-producing CD8+ cells, NK cells, and dendritic cells, a combination of an anti-PD-1 antibody (which activates an antitumor immune effect) and an HER2 antibody exhibits a synergistic tumor growth inhibiting effect. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat breast cancer in a subject comprising administering a combination of anti-HER2 antibody-drug conjugate and anti-PD-1 antibody to the subject, because a combination of an anti-PD-1 antibody (which 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642




Sequence alignments 1
BCD20465
ID   BCD20465 standard; protein; 450 AA.
XX
AC   BCD20465;
XX

XX
DE   Anti-HER2 humanized antibody heavy chain region, SEQ ID 1.
XX
KW   EGFR protein; Epidermal growth factor receptor; ErbB-2 protein;
KW   Erbb2 tyrosine kinase receptor; HER2 protein; Herceptin; Trastuzumab;
KW   antibody therapy; bladder cancer; breast tumor; cancer; chemotherapy;
KW   colon tumor; colorectal tumor; cytostatic; endometrioid carcinoma;
KW   esophagus tumor; gastrointestinal stromal tumor; heavy chain;
KW   hepatocellular carcinoma; humanized antibody; immunoconjugate; leukemia;
KW   liver tumor; lung tumor; lymphoma; multiple myeloma; neu protein;
KW   ovary tumor; pancreas tumor; penis tumor; peritoneal tumor;
KW   pharmaceutical; prostate tumor; rectal tumor; renal tumor;
KW   salivary gland disease; sarcoma; squamous cell carcinoma; stomach tumor;
KW   thyroid tumor; transitional cell carcinoma; uterine cervix tumor;
KW   uterus tumor; vulva disease.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2015115091-A1.
XX
CC PD   06-AUG-2015.
XX
CC PF   28-JAN-2015; 2015WO-JP000355.
XX
PR   31-JAN-2014; 2014JP-00017777.
PR   22-AUG-2014; 2014JP-00168944.
PR   10-NOV-2014; 2014JP-00227886.
XX
CC PA   (DAUC ) DAIICHI SANKYO CO LTD.
XX
CC PI   Naito H,  Ogitani Y,  Masuda T,  Nakada T,  Yoshida M,  Ashida S;
CC PI   Morita K,  Miyazaki H,  Kasuya Y,  Hayakawa I,  Abe Y;
XX
DR   WPI; 2015-446149/55.
XX
CC PT   New antibody-drug conjugate useful in pharmaceutical and agent for 
CC PT   preventing and/or treating cancer, comprising drug and anti-human 
CC PT   epidermal growth factor receptor antibody linked through linker.
XX
CC PS   Disclosure; SEQ ID NO 1; 228pp; Japanese.
XX
CC   The present invention relates to a novel antibody-drug conjugate (ADC) 
CC   useful is useful for preventing and/or treating a cancer. The ADC 
CC   comprises an anti-tumor compound and an anti-epidermal growth factor 
CC   receptor (also known as HER2, neu, EGFR and ErbB-2) antibody linked by a 
CC   linker. The invention further provides a pharmaceutical composition or an
CC   agent comprising the ADC and its salt, or hydrates. The cancer is chosen 
CC   from lung cancer, urothelial cancer, colon cancer, prostatic cancer, 
CC   ovarian cancer, pancreatic cancer, breast cancer, bladder cancer, stomach
CC   cancer, gastrointestinal stromal tumor, cervical cancer, oesophageal 
CC   cancer, squamous cell carcinoma, peritoneum cancer, liver cancer, 
CC   hepatocellular carcinoma, rectal cancer, colorectal cancer, endometrial 
CC   cancer, uterine cancer, salivary gland cancer, renal cancer, vulva 
CC   cancer, thyroid cancer, penile cancer, leukemia, malignant lymphoma, 
CC   myeloma, or sarcoma. The conjugate is nontoxic and causes no side 
CC   effects. The present sequence is a anti-HER2 humanized antibody (also 
CC   known as Trastuzumab, huMAb4D5-8, rhuMAb HER2 and Herceptin) heavy chain 
CC   region which is used for preparing the ADC of the invention.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 2412;  DB 22;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450




BCD20466
ID   BCD20466 standard; protein; 214 AA.
XX
AC   BCD20466;
XX
DT   24-SEP-2015  (first entry)
XX
DE   Anti-HER2 humanized antibody light chain region, SEQ ID 2.
XX
KW   EGFR protein; Epidermal growth factor receptor; ErbB-2 protein;
KW   Erbb2 tyrosine kinase receptor; HER2 protein; Herceptin; Trastuzumab;
KW   antibody therapy; bladder cancer; breast tumor; cancer; chemotherapy;
KW   colon tumor; colorectal tumor; cytostatic; endometrioid carcinoma;
KW   esophagus tumor; gastrointestinal stromal tumor;
KW   hepatocellular carcinoma; humanized antibody; immunoconjugate; leukemia;
KW   light chain; liver tumor; lung tumor; lymphoma; multiple myeloma;
KW   neu protein; ovary tumor; pancreas tumor; penis tumor; peritoneal tumor;
KW   pharmaceutical; prostate tumor; rectal tumor; renal tumor;
KW   salivary gland disease; sarcoma; squamous cell carcinoma; stomach tumor;
KW   thyroid tumor; transitional cell carcinoma; uterine cervix tumor;
KW   uterus tumor; vulva disease.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2015115091-A1.
XX
CC PD   06-AUG-2015.
XX
CC PF   28-JAN-2015; 2015WO-JP000355.
XX
PR   31-JAN-2014; 2014JP-00017777.
PR   22-AUG-2014; 2014JP-00168944.
PR   10-NOV-2014; 2014JP-00227886.
XX
CC PA   (DAUC ) DAIICHI SANKYO CO LTD.
XX
CC PI   Naito H,  Ogitani Y,  Masuda T,  Nakada T,  Yoshida M,  Ashida S;
CC PI   Morita K,  Miyazaki H,  Kasuya Y,  Hayakawa I,  Abe Y;
XX

XX
CC PT   New antibody-drug conjugate useful in pharmaceutical and agent for 
CC PT   preventing and/or treating cancer, comprising drug and anti-human 
CC PT   epidermal growth factor receptor antibody linked through linker.
XX
CC PS   Disclosure; SEQ ID NO 2; 228pp; Japanese.
XX
CC   The present invention relates to a novel antibody-drug conjugate (ADC) 
CC   useful is useful for preventing and/or treating a cancer. The ADC 
CC   comprises an anti-tumor compound and an anti-epidermal growth factor 
CC   receptor (also known as HER2, neu, EGFR and ErbB-2) antibody linked by a 
CC   linker. The invention further provides a pharmaceutical composition or an
CC   agent comprising the ADC and its salt, or hydrates. The cancer is chosen 
CC   from lung cancer, urothelial cancer, colon cancer, prostatic cancer, 
CC   ovarian cancer, pancreatic cancer, breast cancer, bladder cancer, stomach
CC   cancer, gastrointestinal stromal tumor, cervical cancer, oesophageal 
CC   cancer, squamous cell carcinoma, peritoneum cancer, liver cancer, 
CC   hepatocellular carcinoma, rectal cancer, colorectal cancer, endometrial 
CC   cancer, uterine cancer, salivary gland cancer, renal cancer, vulva 
CC   cancer, thyroid cancer, penile cancer, leukemia, malignant lymphoma, 
CC   myeloma, or sarcoma. The conjugate is nontoxic and causes no side 
CC   effects. The present sequence is a anti-HER2 humanized antibody (also 
CC   known as Trastuzumab, huMAb4D5-8, rhuMAb HER2 and Herceptin) light chain 
CC   region which is used for preparing the ADC of the invention.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1110;  DB 22;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214



Sequence alignments 2
US-16-130-615-1
; Sequence 1, Application US/16130615
; Publication No. US20190077880A1
; GENERAL INFORMATION
;  APPLICANT: DAIICHI SANKYO COMPANY, LIMITED
;  TITLE OF INVENTION: ANTI-HER2 ANTIBODY-DRUG CONJUGATE
;  FILE REFERENCE: 111119-0105
;  CURRENT APPLICATION NUMBER: US/16/130,615
;  CURRENT FILING DATE: 2018-09-13
;  PRIOR APPLICATION NUMBER: 15/221,851
;  PRIOR FILING DATE: 2016-07-28
;  PRIOR APPLICATION NUMBER: PCT/JP2015/000355
;  PRIOR FILING DATE: 2015-01-28
;  PRIOR APPLICATION NUMBER: JP 2014-227886
;  PRIOR FILING DATE: 2014-11-10
;  PRIOR APPLICATION NUMBER: JP 2014-168944
;  PRIOR FILING DATE: 2014-08-22
;  PRIOR APPLICATION NUMBER: JP 2014-017777
;  PRIOR FILING DATE: 2014-01-31

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:heavy chain of Trastuzumab polypeptide
US-16-130-615-1

  Query Match             100.0%;  Score 2412;  DB 19;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS 120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 420

Qy        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450